DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s claims 1/11/2019. Claims 1, 3-7, 9-15 have been amended, no claims have been newly added or cancelled and thus, claims 1-15 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 11 and claim 15 lines 14 recites an “or” statement. Since the claim has a first or second predetermined temperature it is unclear that if the second predetermined temperature is selected, what is the “first”?  For purposes of examination, the claim is examined such that a predetermined temperature is maintained at the skin contact surface at either a range of 40oC +/- 2oC for a duration, or a range of 19oC +/- 2oC for a duration. 
Claims 2-14 are rejected as well due to their dependency upon a rejected claim. 
Claim 14 lines 2-3 recites an “or” statement. This renders the claim indefinite as the examiner is unclear if applicant is attempting to claim one or all sensor characteristics. The characteristics being “a skin sensor to measure an electrical resistivity of the skin, an electrical capacity of the skin, a temperature 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 8, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Diller (WO 2016/004295), cited by the examiner, in view of Smith (U.S. PG Pub. 2012/0065556).
Regarding claim 1, Diller discloses a thermal skin treatment device (Par. [0051] discloses a cryotherapy device; Fig. 3 cryotherapy device (300)); comprising a skin contact component with a skin contact surface (Par. [0044] discloses the temperature being applied to the skin; Par. [0051] discloses a thermal barrier to contact the tissue anatomy; Fig. 3 thermal barrier (330); tissue (not labeled)); a thermal energy component in thermal contact with the skin contact component (Par. [0051] discloses a thermoelectric module; Fig. 3 thermoelectric module (310)), a temperature control circuit electrically connected to the thermal energy component, said temperature control circuit comprising a user interface (Par. [0069]; Fig. 13), an energy source electrically connected to said thermal energy component for energy supply (Par. [0051] discloses the thermoelectric module being controlled by a programmable controller thus providing energy), wherein said temperature control circuit is adapted to control an amount of energy supplied from said energy source to said thermal energy component such that - a first 0C +/- 20C , : wherein said temperature control circuit is adapted to maintain for a predetermined duration (Par. [0008] discloses a second cooler temperature between 15-20 degrees C), during operation, only said first predetermined temperature or said second predetermined temperature at the skin contact surface (Par [0008]; Par. [0037]).
Diller does not disclose the explicit range for the first temperature being between 38-42 degrees C and a second temperature being between 17-21 degrees C.
It would have been obvious to one of ordinary skill in the art to have tried the claimed temperature range as the prior art encompasses the claimed range and thus would have been obvious to try in order to provide a more direct temperature range for treating a particular ailment..  
Diller further fails to disclose the skin contact surface has a concave shape.
However, Smith teaches the skin contact surface having a concave shape (Par. [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Diller to incorporate a skin contacting surface that is concave in shape as taught by Smith. The skilled artisan would have been motivated to make the modification in order to provide a shaped device that is able to fit over the desired body part (Smith, Par. [0023]).
Regarding claim 3, the modified device of Diller further discloses said temperature control circuit is adapted to control the amount of energy supplied from said energy source to said thermal energy component such that the first predetermined temperature periodically fluctuates within said range of 40°C +/- 2°C and/or the second predetermined temperature periodically fluctuates within said range of 19°C +/- 2°C (Diller, Par. [0008] discloses a first warmer temperature of 37-42 degrees C; and a cooler temperature between 15-20 degrees C).
Regarding claim 5, the modified device of Diller further discloses at least one of the first and second durations is programmable via the user interface (Par. [0032]).
Regarding claim 6, the modified device of Diller further discloses the temperature control circuit is adapted to receive a user input via said user interface, said user input representing a temperature selection of a user, wherein said temperature control unit is adapted to adjust said first predetermined temperature within the range of 40°C +/- 2°C to a higher or a lower value depending on the user input and/or to adjust said second predetermined temperature within the range of 19°C +/- 2°C to a higher or a lower value depending on the user input (Par. [0008]; Par. [0032]; Par. [0046]-Par. [0047]).
Regarding claim 7, the modified device of Diller discloses a temperature sensor) coupled to the temperature control circuit for transmission of a temperature signal corresponding to a temperature detected by the temperature sensor; wherein said temperature sensor is in thermal contact with the skin contact component (Par. [0046]-Par. [0047]).
Regarding claim 8, the modified device of Diller further discloses the temperature control circuit is adapted to control the amount of energy supplied from the energy source to the thermal energy component depending on the temperature signal transmitted by the temperature sensor (Par. [0008] discloses changing the temperature from a cooler to a warmer setting; Par. [0033] and Par. [0046] discloses a feedback loop for the temperature sensors).
Regarding claim 10, the modified device of Diller does not disclose the skin contact surface has a concave shape with a curvature having an average radius along said surface in a range from 50 mm to 200 mm.
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of the skin contact portion of Diller in view of Smith to an average radius in a range from 50mm to 200mm. It would have been obvious to design the size of the skin contact surface to cover the area intended to apply the necessary therapy. 
Regarding claim 12, the modified device of Diller further discloses the user interface comprises signaling means for signalizing to the user at least one parameter related to a temperature or a duration 
Regarding claim 13, the modified device of Diller does not disclose said skin contact component, said thermal energy component, said 5temperature control circuit, and said energy source are integrally mounted in a handheld device, said energy source being embodied as a rechargeable or replaceable battery.
However, Smith teaches said skin contact component, said thermal energy component, said 5temperature control circuit, and said energy source are integrally mounted in a handheld device, said energy source being embodied as a rechargeable or replaceable battery (Par. [0108] discloses a handheld device with a charging station thus having a rechargeable battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Diller to incorporate skin contact component, said thermal energy component, said 5temperature control circuit, and said energy source are integrally mounted in a handheld device, said energy source being embodied as a rechargeable or replaceable battery as taught by Smith. The skilled artisan would have been motivated to make the modification in order to provide for a portable device to be used wherever needed.
Regarding claim 15, Diller discloses a skin contact component: with a skin contact surface (Par. [0044] discloses the temperature being applied to the skin; Par. [0051] discloses a thermal barrier to contact the tissue anatomy; Fig. 3 thermal barrier (330); tissue (not labeled)); a thermal energy components in thermal contact with the skin contact component (Par. [0051] discloses a thermoelectric module; Fig. 3 thermoelectric module (310)), a temperature control circuit electrically connected to the thermal energy component, said temperature control circuit comprising a user interface (Par. [0069]; Fig. 13); and an energy source electrically connected to said thermal energy component for energy supply (Par. [0051] discloses the thermoelectric module being controlled by a programmable controller thus providing energy); the method comprising: controlling, by means of said temperature control circuit, an amount of energy supplied from said energy source to said thermal energy component such that a first 0C +/- 20C, and wherein said second predetermined temperature is in a range of 190C +/- 20C (Par. [0008] discloses a first warmer temperature of 37-42 degrees C and a second cooler temperature between 15-20 degrees C), and maintaining for a predetermined duration, by means of said temperature control circuit, only said first predetermined temperature or said second predetermined temperature at the skin contact surface (Par [0008]; Par. [0037]).
Diller does not disclose the explicit range for the first temperature being between 38-42 degrees C and a second temperature being between 17-21 degrees C.
It would have been obvious to one of ordinary skill in the art to have tried the claimed temperature range as the prior art encompasses the claimed range and thus would have been obvious to try in order to provide a more direct temperature range for treating a particular ailment.  
Diller further fails to disclose non-therapeutic treatment of a human eye region by means of a thermal skin treatment device; the skin contact surface has a concave shape
However, Smith teaches a non-therapeutic treatment of a human eye region by means of thermal skin treatment and the skin contact surface having a concave shape (Par. [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Diller to incorporate a skin contacting surface that is concave in shape as taught by Smith. The skilled artisan would have been motivated to make the modification in order to provide a shaped device that is able to fit over the desired body part (Smith, Par. [0023]).
Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Diller in view of Smith as applied to claim 1, in further view of Kissin (U.S. Pat. 4,585,002).
Regarding claim 2, the modified device of Diller further discloses user interface is adapted for selection between at least two different operating modes selected from: a first operating mode, wherein 
The modified device of Diller does not disclose wherein the first duration is in a range from 60 to 240 seconds and wherein the second duration is in a range from 30 to 90 seconds and a third mode with the duration being in a range from 60-150 seconds
However, Kissin teaches (Col. 3 lines 33-67 disclose 3 modes for adjusting the temperature and the treatment time being between 5-60 seconds which falls within the claimed time range). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Diller to incorporate a treatment time as taught by Smith. The skilled artisan would have been motivated to make the modification in order to provide the user with the necessary time treatment for the treatment of pain. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Regarding claim 4, the modified device of Diller further discloses said user interface is adapted for selection of a thermal massage operating mode (Par. [0034] discloses using the device with a massager; (Par. [0058] discloses two operating modes, a warmer and colder operating mode).
The modified device of Diller does not disclose wherein the first duration is in a range from 60 to 240 seconds and wherein the second duration is in a range from 30 to 90 seconds and a third mode with the duration being in a range from 60-150 seconds
However, Kissin teaches (Col. 3 lines 33-67 disclose 3 modes for adjusting the temperature and the treatment time being between 5-60 seconds which falls within the claimed time range). 
In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Diller in view of Smith as applied to claim 1, in further view of Deutsch (U.S. Pat. 5,209,227).
Regarding claim 9, the modified device of Diller does not disclose a heat sink in thermal contact with the thermal energy component, wherein a ratio of a heat capacity of the skin contact component to a heat capacity of the heat sink is in a range from 1:2 to 1:10.
However, Deutsch teaches a heat sink in thermal contact with the thermal energy component, (Col. 4 lines 23-34 discloses the use of a heat sink within a therapeutic device).
The prior art does not explicitly disclose the ratio of a heat capacity of the skin contact component to a heat capacity of the heat sink is in a range from 1:2 to 1:10. However one of ordinary skill in the art would have looked to try the specified ratio as there are a finite number of ratio of heat capacity of the skin contact component to a heat capacity of the heat sink.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Diller to incorporate a heat sink as taught by Deutsch. The skilled artisan would have been motivated to make the modification in order to transfer excess heat generated from the device to prevent overheating.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Diller in view of Smith as applied to claim 1 above, in further view of Brattesani (U.S. Pat. 7,223,250).
Regarding claim 11, the modified device of Diller does not disclose the skin contact surface is arranged at an end portion of the thermal skin treatment device and wherein a massage contact surface having a non-smooth surface is arrange at said end portion. 
However, Brattesani teaches the skin contact surface is arranged at an end portion of the thermal skin treatment device and wherein a massage contact surface having a non-smooth surface is arrange at said end portion (Col. 5 lines 28-44 discloses a non- smooth or raised bump surface at the end portion; Col. 5 lines 45-56 discloses a massage surface including one or more heating elements)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Diller to incorporate the skin contact surface is arranged at an end portion of the thermal skin treatment device and wherein a massage contact surface having a non-smooth surface is arrange at said end portion as taught by Brattesani. The skilled artisan would have been motivated to make the modification in order to ease tension of the skin tissue while also increase blood flow to the treatment site.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Diller in view of Smith as applied to claim 1 above, in further view of Schafer (U.S. PG Pub. 2013/0137940).
Regarding claim 14, the modified device of Diller discloses implementing an accurate means of skin temperature control, and regulation of the skin temperature.
However, Diller does not explicitly disclose a skin sensor adapted to measure an electrical resistivity of the skin, a temperature of the skin wherein said skin sensor is coupled to said temperature control circuit for signal transmission, and wherein said temperature control circuit is adapted to display a skin condition on said user interface and/or to control said first or second predetermined temperature or said first or second duration, depending on a signal transmitted by the skin sensor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Diller to incorporate a skin sensor for measuring the temperature of the skin and an electrical resistivity sensor to measure electrical resistance as taught by Schafer. The skilled artisan would have been motivated to make the modification in order to ensure the skin does not overheat during treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	A. Taelman (U.S. Pat. 4,291,685) teaches “Therapeutic Heat Cosmetic Applicator”
B. Kim (U.S. Pat. 5,551,949) teaches “Infrared Massage Device”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        3/25/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785